UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2014 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. January 31, 2014 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components.5% Gentex 336,036 10,884,206 Thor Industries 104,287 5,357,223 Banks5.2% Associated Banc-Corp 368,023 6,061,339 Astoria Financial 191,988 2,541,921 BancorpSouth 190,974 4,501,257 Bank of Hawaii 102,455 5,817,395 Cathay General Bancorp 164,578 3,867,583 City National 109,999 7,958,428 Commerce Bancshares 189,383 8,232,479 Cullen/Frost Bankers 122,297 9,052,424 East West Bancorp 331,549 11,093,630 First Horizon National 541,755 6,371,039 First Niagara Financial Group 822,625 7,107,480 FirstMerit 383,623 7,806,728 Fulton Financial 435,324 5,376,251 Hancock Holding 191,034 6,609,776 International Bancshares 128,514 3,008,513 New York Community Bancorp 1,022,317 16,551,312 Prosperity Bancshares 131,844 8,248,161 Signature Bank 109,775 a 13,399,136 SVB Financial Group 106,025 a 11,899,186 Synovus Financial 2,212,120 7,410,602 TCF Financial 383,838 6,179,792 Trustmark 157,560 3,743,626 Valley National Bancorp 451,628 b 4,376,275 Washington Federal 234,160 5,123,421 Webster Financial 210,271 6,379,622 Westamerica Bancorporation 62,749 b 3,097,291 Capital Goods11.6% A.O. Smith 174,967 8,261,942 Acuity Brands 99,685 12,663,982 AECOM Technology 222,071 a 6,366,776 AGCO 210,144 11,206,980 Alliant Techsystems 74,000 10,633,800 B/E Aerospace 228,296 a 18,142,683 Carlisle 147,645 11,003,982 CLARCOR 113,735 6,303,194 Crane 113,594 7,174,597 Donaldson 312,158 12,879,639 Esterline Technologies 72,972 a 7,512,467 Exelis 437,728 8,575,092 Fortune Brands Home & Security 385,411 17,366,620 GATX 107,132 6,202,943 General Cable 112,743 3,216,558 Graco 142,169 9,879,324 Granite Construction 85,277 2,838,871 Harsco 183,353 4,655,333 Hubbell, Cl. B 124,806 14,568,604 Huntington Ingalls Industries 113,183 10,754,649 IDEX 188,207 13,552,786 ITT 210,743 8,629,926 KBR 343,940 10,765,322 Kennametal 182,181 7,895,725 Lennox International 104,284 9,026,823 Lincoln Electric Holdings 189,372 13,104,542 MSC Industrial Direct, Cl. A 111,983 9,408,812 Nordson 140,201 9,718,733 Oshkosh 200,655 10,863,462 Regal-Beloit 104,800 7,764,632 SPX 105,323 10,487,011 Terex 258,666 10,605,306 Timken 181,442 10,220,628 Trinity Industries 181,388 10,562,223 Triumph Group 120,941 8,274,783 United Rentals 216,209 a 17,499,956 URS 171,875 8,628,125 Valmont Industries 62,237 9,110,252 Wabtec 223,339 16,484,652 Watsco 63,067 5,967,400 Woodward 141,063 6,044,550 Commercial & Professional Services2.9% Clean Harbors 128,364 a 7,198,653 Copart 259,581 a 8,898,437 Corporate Executive Board 76,435 5,587,398 Deluxe 115,991 5,631,363 FTI Consulting 93,354 a 3,460,633 Herman Miller 138,383 3,878,875 HNI 104,060 3,570,299 Manpowergroup 183,217 14,272,604 Mine Safety Appliances 71,380 3,596,124 R.R. Donnelley & Sons 422,310 7,800,066 Rollins 145,315 4,187,978 The Brink's Company 109,551 3,466,194 Towers Watson & Co., Cl. A 149,654 17,497,546 Waste Connections 286,735 11,721,727 Consumer Durables & Apparel4.1% Brunswick 211,264 8,759,005 Carter's 126,696 8,520,306 Deckers Outdoor 78,141 a 6,091,091 Hanesbrands 229,856 16,351,956 Jarden 277,394 a 16,768,467 KB Home 195,051 b 3,772,286 M.D.C. Holdings 87,603 2,706,057 NVR 9,718 a 11,208,838 Polaris Industries 149,306 18,693,111 Tempur Sealy International 140,663 a 6,933,279 Toll Brothers 368,771 a 13,552,334 Tupperware Brands 117,630 9,217,487 Under Armour, Cl. A 186,186 a 20,128,568 Consumer Services2.5% Apollo Education Group 226,549 a 7,315,267 Bally Technologies 90,662 a 6,647,338 Bob Evans Farms 61,768 3,103,842 Brinker International 155,913 7,539,953 Cheesecake Factory 108,870 4,849,070 DeVry Education Group 129,298 4,672,830 Domino's Pizza 129,473 9,142,089 International Speedway, Cl. A 62,694 2,104,638 Life Time Fitness 89,910 a 3,700,696 Matthews International, Cl. A 62,681 2,665,196 Panera Bread, Cl. A 62,129 a 10,504,150 Scientific Games, Cl. A 110,531 a 1,556,276 Service Corporation International 492,546 8,718,064 Sotheby's 159,700 7,652,824 Wendy's 640,236 b 5,806,941 Diversified Financials3.2% Affiliated Managers Group 122,753 a 24,457,308 Apollo Investment 503,067 4,245,885 CBOE Holdings 202,492 10,533,634 Eaton Vance 281,668 10,723,101 Federated Investors, Cl. B 219,280 b 5,896,439 Greenhill & Co. 60,051 3,119,649 Janus Capital Group 342,281 b 3,761,668 MSCI 274,834 a 11,740,908 Raymond James Financial 285,908 14,555,576 SEI Investments 332,690 11,331,421 Waddell & Reed Financial, Cl. A 198,220 12,848,620 Energy5.6% Alpha Natural Resources 494,753 a,b 2,810,197 Atwood Oceanics 134,124 a 6,357,478 Bill Barrett 110,663 a,b 3,099,671 CARBO Ceramics 44,995 5,179,824 Cimarex Energy 201,303 19,723,668 Dresser-Rand Group 177,161 a 10,098,177 Dril-Quip 94,503 a 9,503,222 Energen 168,717 11,931,666 Gulfport Energy 195,156 a 11,894,758 Helix Energy Solutions Group 229,332 a 4,676,079 HollyFrontier 460,525 21,322,308 Oceaneering International 250,821 17,093,451 Oil States International 127,989 a 12,024,567 ONE Gas 119,173 a 4,066,183 Patterson-UTI Energy 335,232 8,612,110 Rosetta Resources 142,563 a 6,074,609 SM Energy 155,454 12,865,373 Superior Energy Services 370,447 8,757,367 Tidewater 115,377 5,982,297 Unit 101,870 a 5,090,444 World Fuel Services 164,549 b 7,029,533 Food & Staples Retailing.3% SUPERVALU 444,967 a 2,571,909 United Natural Foods 114,977 a 7,768,996 Food, Beverage & Tobacco2.6% Dean Foods 221,718 a 3,503,144 Flowers Foods 407,079 8,528,305 Green Mountain Coffee Roasters 303,931 b 24,618,411 Hain Celestial Group 110,993 a 10,199,147 Hillshire Brands 285,770 10,179,127 Ingredion 177,973 11,087,718 Lancaster Colony 43,963 3,821,264 Post Holdings 73,376 a 3,927,817 Tootsie Roll Industries 47,603 b 1,444,275 Universal 52,715 b 2,705,334 WhiteWave Foods, Cl. A 402,945 a 9,755,298 Health Care Equipment & Services6.4% Align Technology 163,055 a 9,688,728 Allscripts Healthcare Solutions 359,749 a 5,957,443 Community Health Systems 263,410 a 10,907,795 Cooper 113,562 14,113,485 Health Net 180,366 a 5,932,238 Henry Schein 198,975 a 22,860,238 Hill-Rom Holdings 132,746 4,814,697 HMS Holdings 205,950 a 4,743,029 Hologic 633,662 a 13,535,020 IDEXX Laboratories 120,429 a 13,760,218 LifePoint Hospitals 106,933 a 5,668,518 Masimo 116,883 a 3,418,828 MEDNAX 233,454 a 12,989,381 Omnicare 238,903 14,921,881 Owens & Minor 143,176 4,959,617 ResMed 329,550 b 14,371,676 Sirona Dental Systems 126,916 a 9,130,337 STERIS 137,022 6,287,940 Teleflex 95,612 8,953,108 Thoratec 132,004 a 4,612,220 Universal Health Services, Cl. B 207,378 17,009,144 VCA Antech 200,820 a 6,414,191 WellCare Health Plans 101,669 a 6,619,669 Household & Personal Products1.0% Church & Dwight 321,830 20,783,781 Energizer Holdings 144,434 13,649,013 Insurance5.1% Alleghany 38,888 a 14,479,169 American Financial Group 166,082 9,121,223 Arthur J. Gallagher & Co. 305,160 14,107,547 Aspen Insurance Holdings 148,624 5,781,474 Brown & Brown 277,149 8,727,422 Everest Re Group 111,054 16,076,177 Fidelity National Financial, Cl. A 633,043 19,966,176 First American Financial 242,827 6,294,076 HCC Insurance Holdings 232,670 9,983,870 Kemper 116,213 4,270,828 Mercury General 82,254 3,769,701 Old Republic International 561,687 8,773,551 Primerica 127,763 5,382,655 Protective Life 179,738 8,808,959 Reinsurance Group of America 163,813 12,231,917 RenaissanceRe Holdings 102,469 9,294,963 StanCorp Financial Group 99,748 6,408,809 The Hanover Insurance Group 101,765 5,651,010 W.R. Berkley 254,003 9,845,156 Materials7.0% Albemarle 188,942 12,126,298 AptarGroup 152,934 9,757,189 Ashland 167,179 15,515,883 Cabot 138,665 6,748,826 Carpenter Technology 123,182 7,158,106 Commercial Metals 272,669 5,197,071 Compass Minerals International 75,591 5,942,964 Cytec Industries 82,464 7,419,286 Domtar 73,802 7,927,073 Eagle Materials 116,025 9,136,969 Greif, Cl. A 68,411 3,463,649 Intrepid Potash 120,271 a,b 1,767,984 Louisiana-Pacific 328,609 a 5,760,516 Martin Marietta Materials 107,393 11,706,911 Minerals Technologies 78,430 4,053,262 NewMarket 26,501 8,874,125 Olin 182,161 b 4,683,359 Packaging Corporation of America 227,527 14,698,244 Reliance Steel & Aluminum 179,459 12,553,157 Rock-Tenn, Cl. A 167,040 16,951,219 Royal Gold 147,354 8,242,983 RPM International 308,524 12,239,147 Scotts Miracle-Gro, Cl. A 102,276 6,074,172 Sensient Technologies 116,617 5,704,904 Silgan Holdings 101,716 4,661,644 Sonoco Products 236,814 9,799,363 Steel Dynamics 515,584 8,507,136 Valspar 187,050 13,145,874 Worthington Industries 123,486 5,006,122 Media1.2% AMC Networks, Cl. A 137,701 a 8,873,452 Cinemark Holdings 241,322 7,073,148 DreamWorks Animation SKG, Cl. A 164,204 a 5,540,243 John Wiley & Sons, Cl. A 105,292 5,700,509 Lamar Advertising, Cl. A 151,828 a 7,387,950 Meredith 86,939 3,980,067 New York Times, Cl. A 293,510 4,150,231 Pharmaceuticals, Biotech & Life Sciences3.2% Bio-Rad Laboratories, Cl. A 45,905 a 5,835,444 Charles River Laboratories International 111,065 a 6,278,504 Covance 130,396 a 12,330,246 Cubist Pharmaceuticals 171,916 a 12,565,340 Endo Health Solutions 266,272 a 17,541,999 Mallinckrodt 132,693 a 7,673,636 Mettler-Toledo International 68,843 a 16,956,031 Salix Pharmaceuticals 145,956 a 14,207,357 Techne 77,175 7,012,892 United Therapeutics 107,255 a 11,006,508 Real Estate9.4% Alexander & Baldwin 99,690 3,898,876 Alexandria Real Estate Equities 166,333 c 11,664,933 American Campus Communities 243,639 c 8,468,892 BioMed Realty Trust 446,624 c 8,713,634 BRE Properties 179,297 c 10,596,453 Camden Property Trust 198,057 c 12,243,884 Corporate Office Properties Trust 203,814 c 5,064,778 Corrections Corporation of America 269,245 c 9,038,555 Duke Realty 756,349 c 11,882,243 Equity One 141,313 c 3,202,153 Essex Property Trust 88,275 b,c 13,980,112 Extra Space Storage 255,344 c 11,659,007 Federal Realty Investment Trust 150,865 c 16,444,285 Highwoods Properties 209,099 c 7,765,937 Home Properties 132,347 c 7,378,345 Hospitality Properties Trust 344,628 c 8,856,940 Jones Lang LaSalle 103,191 11,790,604 Kilroy Realty 190,647 c 10,066,162 Liberty Property Trust 340,306 c 12,387,138 Mack-Cali Realty 198,098 c 4,007,523 Mid-America Apartment Communities 173,645 c 11,207,048 National Retail Properties 283,219 b,c 9,402,871 Omega Healthcare Investors 284,783 b,c 9,095,969 Potlatch 92,410 c 3,696,400 Rayonier 293,036 c 12,969,773 Realty Income 477,933 b,c 19,490,108 Regency Centers 214,452 c 10,323,719 Senior Housing Properties Trust 437,106 c 9,843,627 SL Green Realty 219,892 c 20,619,273 Taubman Centers 147,650 c 9,600,203 UDR 581,785 c 14,160,647 Weingarten Realty Investors 260,977 c 7,565,723 Retailing4.7% Aaron's 177,789 4,780,746 Abercrombie & Fitch, Cl. A 172,265 6,094,736 Advance Auto Parts 168,858 19,386,587 American Eagle Outfitters 383,495 5,188,687 ANN 103,762 a 3,355,663 Ascena Retail Group 299,722 a 5,622,785 Big Lots 131,461 a 3,521,840 Cabela's 108,389 a 7,246,889 Chico's FAS 363,452 6,033,303 CST Brands 175,971 5,618,754 Dick's Sporting Goods 236,401 12,411,053 Foot Locker 344,502 13,297,777 Guess? 137,674 3,861,756 HSN 76,067 4,166,190 J.C. Penney 709,047 a,b 4,197,558 LKQ 696,706 a 18,859,831 Murphy USA 102,466 a 3,969,533 Office Depot 1,111,617 a 5,435,807 Rent-A-Center 120,867 3,014,423 Signet Jewelers 186,083 14,802,903 Williams-Sonoma 206,593 11,263,450 Semiconductors & Semiconductor Equipment2.5% Advanced Micro Devices 1,433,271 a,b 4,916,120 Atmel 971,339 a 8,120,394 Cree 279,884 a 16,910,591 Cypress Semiconductor 327,031 a,b 3,283,391 Fairchild Semiconductor International 286,662 a 3,657,807 Integrated Device Technology 320,524 a 3,093,057 International Rectifier 159,447 a 4,147,216 Intersil, Cl. A 288,074 3,266,759 RF Micro Devices 664,240 a 3,540,399 Semtech 161,052 a 3,673,596 Silicon Laboratories 93,097 a 4,397,902 Skyworks Solutions 435,720 a 13,180,530 SunEdison 570,464 a 7,935,154 Teradyne 445,528 8,380,382 Software & Services8.8% ACI Worldwide 88,451 a 5,361,015 Acxiom 174,850 a 6,287,606 Advent Software 90,854 2,985,462 ANSYS 214,827 a 16,870,364 AOL 182,392 a 8,404,623 Broadridge Financial Solutions 276,731 10,042,568 Cadence Design Systems 668,512 a 9,439,389 CommVault Systems 103,350 a 7,138,385 Compuware 504,580 5,116,441 Concur Technologies 109,314 a 13,264,161 Convergys 230,601 4,697,342 CoreLogic 217,931 a 6,941,102 DST Systems 66,796 6,078,436 Equinix 115,385 a 21,369,302 FactSet Research Systems 91,644 b 9,693,186 Fair Isaac 79,145 4,302,322 Fortinet 316,180 a 6,703,016 Gartner 213,814 a 15,037,539 Global Payments 169,238 11,184,939 Informatica 247,436 a 9,986,517 Jack Henry & Associates 198,666 11,081,589 Leidos Holdings 169,340 b 7,677,876 ManTech International, Cl. A 53,298 1,550,972 Mentor Graphics 227,012 4,721,850 MICROS Systems 174,857 a 9,709,809 NeuStar, Cl. A 145,659 a 4,936,384 PTC 277,568 a 9,903,626 Rackspace Hosting 266,247 a 9,694,053 Rovi 235,844 a 5,002,251 Science Applications International 92,503 3,423,536 SolarWinds 147,530 a 5,884,972 Solera Holdings 159,865 10,683,778 Synopsys 358,203 a 14,277,972 TIBCO Software 350,644 a 7,465,211 ValueClick 141,635 a 3,045,153 VeriFone Systems 254,188 a 7,373,994 WEX 90,338 a 7,440,238 Technology Hardware & Equipment4.4% 3D Systems 221,569 a,b 17,222,558 ADTRAN 134,483 3,414,523 Arrow Electronics 233,798 a 12,012,541 Avnet 319,173 13,108,435 Ciena 240,262 a 5,605,312 Diebold 148,880 b 5,000,879 Ingram Micro, Cl. A 358,297 a 8,964,591 InterDigital 95,418 2,743,268 Itron 90,923 a 3,671,471 JDS Uniphase 541,703 a 7,199,233 Lexmark International, Cl. A 141,534 5,546,717 National Instruments 227,082 6,585,378 NCR 386,131 a 13,587,950 Plantronics 102,119 4,383,969 Polycom 320,951 a 3,828,945 Riverbed Technology 376,776 a 7,430,023 Tech Data 84,863 a 4,575,813 Trimble Navigation 597,672 a 19,322,736 Vishay Intertechnology 317,755 a 4,315,113 Zebra Technologies, Cl. A 113,701 a 6,249,007 Telecommunication Services.5% Telephone & Data Systems 226,892 6,130,622 tw telecom 329,516 a 9,707,541 Transportation2.4% Alaska Air Group 161,312 12,754,940 Con-way 132,606 5,101,353 Genesee & Wyoming, Cl. A 117,961 a 10,656,597 J.B. Hunt Transport Services 213,191 15,999,985 JetBlue Airways 506,574 a,b 4,437,588 Kirby 131,732 a 13,145,536 Landstar System 105,584 6,064,745 Matson 94,847 2,269,689 Old Dominion Freight Line 162,213 a 8,798,433 UTi Worldwide 207,062 3,242,591 Werner Enterprises 102,101 2,660,752 Utilities4.5% Alliant Energy 257,438 13,376,478 Aqua America 410,493 9,831,307 Atmos Energy 211,195 10,139,472 Black Hills 101,217 5,549,728 Cleco 140,700 6,874,602 Great Plains Energy 349,033 8,614,134 Hawaiian Electric Industries 231,948 6,035,287 IDACORP 114,567 6,041,118 MDU Resources Group 438,160 14,038,646 National Fuel Gas 194,178 14,633,254 OGE Energy 460,295 15,682,251 PNM Resources 182,272 4,493,005 Questar 406,744 9,485,270 UGI 264,921 11,494,922 Vectren 187,377 6,843,008 Westar Energy 295,400 9,798,418 WGL Holdings 116,619 4,405,866 Total Common Stocks (cost $2,337,895,554) Principal Short-Term Investments.0% Amount ($) Value ($) U.S. Treasury Bills; 0.08%, 6/26/14 (cost $834,739) 835,000 d Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,160,056) 13,160,056 e Investment of Cash Collateral for Securities Loaned4.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $146,690,157) 146,690,157 e Total Investments (cost $2,498,580,506) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2014, the value of the fund's securities on loan was $150,391,797 and the value of the collateral held by the fund was $154,457,400, consisting of cash collateral of $146,690,157 and U.S. Government & Agency securities valued at $7,767,243. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At January 31, 2014, net unrealized appreciation on investments was $1,131,537,986 of which $1,218,171,616 related to appreciated investment securities and $86,633,630 related to depreciated investment securities. At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 11.6 Real Estate 9.4 Software & Services 8.8 Materials 7.0 Health Care Equipment & Services 6.4 Energy 5.6 Banks 5.2 Insurance 5.1 Retailing 4.7 Short-Term/Money Market Investments 4.6 Utilities 4.5 Technology Hardware & Equipment 4.4 Consumer Durables & Apparel 4.1 Diversified Financials 3.2 Pharmaceuticals, Biotech & Life Sciences 3.2 Commercial & Professional Services 2.9 Food, Beverage & Tobacco 2.6 Consumer Services 2.5 Semiconductors & Semiconductor Equipment 2.5 Transportation 2.4 Media 1.2 Household & Personal Products 1.0 Automobiles & Components .5 Telecommunication Services .5 Food & Staples Retailing .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2014 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 112 14,675,360 March 2014 ) The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 3,451,387,913 - - Equity Securities - Foreign Common Stocks+ 18,045,494 - - Mutual Funds 159,850,213 - - U.S. Treasury - 834,872 - Other Financial Instruments: Financial Futures++ (387,686) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2014 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2014 By: /s/ James Windels James Windels Treasurer Date: March 25, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
